significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division in re this letter constitutes notice that the conditional waiver of the-minimum fundin standard for the above-named plan for the plan_year onc it was granted in our ruling letter dated date has by changing the deadline by which an agreement must be reached with the pension_benefit_guaranty_corporation pbgc on securing repayment of the waived amount been moditied a the date of the original ruling ct to according to information submitted with the request a tentative agreement on security was being negotiated with the pbgc before th eadline however the official documents have not been signed because they require the approval of third parties who are currently in the process of reviewing documents are expected to be signed ents the final the do or this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in authorized representative pursuant to a power_of_attorney on file in this office __ to the manager ep compliance unit in and to your if you require further assistance in this matter please contact _ at sincerely yours
